Case 0:19-cv-63094-AHS Document 21 Entered on FLSD Docket 02/26/2021 Page 1 of 11




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 19-63094-CIV-SINGHAL

  MARILYN GONZALEZ,

            Plaintiff,

  v.

  COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
  __________________________________________/

                                                     ORDER

            THIS CAUSE is before the Court on the Plaintiff’s Motion for Summary Judgment

  with Supporting Memorandum of Law (DE [18]) and the Defendant’s Motion for Summary

  Judgment with Supporting Memorandum of Law and Response to Plaintiff’s Motion for

  Summary Judgment (DE [19]).1 Plaintiff has not filed a response to Defendant’s motion,

  nor was a response required. See (DE [17]). Accordingly, this matter is ripe for review.



  I.        PROCEDURAL HISTORY

            On June 7, 2016, Plaintiff Marilyn Gonzalez (“Plaintiff” or “claimant”) applied for

  disability insurance benefits (“DIB”) and supplemental security income (“SSI”) benefits

  under Titles II and XVI, respectively, of the Social Security Act, 42 U.S.C. § 401 et seq.

  (the “Act”). Plaintiff alleged a disability onset of October 1, 2015. The claim was initially

  denied on August 29, 2016, and again upon reconsideration on March 14, 2017.

  Thereafter, Plaintiff requested a hearing before an administrative law judge (“ALJ”),



  1
      This pleading is duplicated in the docket as (DE [20]).
Case 0:19-cv-63094-AHS Document 21 Entered on FLSD Docket 02/26/2021 Page 2 of 11




  Norman Hemming, and, subsequently, appeared and testified at a hearing held on

  September 28, 2018. An impartial vocational expert, Randolph J. Salmons, also testified

  at the hearing.2 The ALJ issued a decision on January 2, 2019, denying Plaintiff’s

  application and finding Plaintiff was not disabled within the meaning of the Act (the “Initial

  Decision”).

            Plaintiff appealed the decision. The Appeals Council denied Plaintiff’s request for

  review on October 15, 2019, rendering the ALJ’s Decision the Commissioner’s “final

  decision.” See Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986). Plaintiff now seeks

  judicial review of the ALJ’s Decision. Both parties have moved for summary judgment,

  and the motions are ripe for review under 42 U.S.C. § 405(g).



  II.       FACTUAL BACKGROUND

            Plaintiff was born in 1964 and was 51 years old on the date last insured of June

  30, 2016. Plaintiff alleged disability due to IBS, back pain, neck pain, fractured metatarsus

  of the feet, sprain of left ankle, adhesions problems, esophagitis, gastric problems, hiatal

  hernia, left knee pain, sinus problems, allergies (hives), anxiety and panic attack,

  osteopenia, and hip pain. Plaintiff stopped working on October 1, 2015, and this was the

  date that her conditions became severe enough to keep her from working. However,

  Plaintiff stated that she stopped working because of other reasons, stating, “I left my job

  at this time because my mom was sick and I needed to take care of her. When I went

  back to work my position was already filled and I was let go.” (Tr. (DE [13]) ¶ 354, at 368

  of 1449).



  2
      The transcript identifies Mr. Salmon as Mr. Simmons, phonetically. See (Tr. (DE [13]) at 9).

                                                         2
Case 0:19-cv-63094-AHS Document 21 Entered on FLSD Docket 02/26/2021 Page 3 of 11




         The ALJ reviewed the evidence of the record and determined Plaintiff last met the

  insured status requirements of the Social Security Act on June 30, 2016. The ALJ found

  Plaintiff not disabled as defined by the Social Security Act from the alleged onset date of

  October 1, 2015, through Plaintiff’s date last insured of June 30, 2016.



  III.   LEGAL STANDARD

         Judicial review of the ALJ’s Decision is limited to whether there is substantial

  evidence in the record to support the ALJ’s finding and whether the ALJ applied the

  correct legal standards in making her determination. Biestek v. Berryhill, 139 S. Ct. 1148,

  1154 (2019); Carson v. Comm’r of Soc. Sec., 440 Fed. Appx. 863, 864 (11th Cir. 2011)

  (citations omitted); see also 42 U.S.C. § 405(g). Substantial evidence is “more than a

  scintilla” and is “such relevant evidence as a reasonable mind might accept as adequate

  to support a conclusion.” Beistek, 139 S. Ct. at 1154; Carson, 440 Fed. Appx. at 864

  (quoting Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004)); accord

  Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987) (substantial evidence is “more than

  a scintilla, but less than a preponderance”). A court, however, “may not decide the facts

  anew, reweigh the evidence, or substitute [its] judgment for that of the [ALJ].” Winschel

  v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citation omitted). Even if

  evidence preponderates against the ALJ’s Decision, a court must affirm “if the decision is

  supported by substantial evidence.” Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

  Cir. 1983) (citing 42 U.S.C. § 405(g)). Within this narrow role, however, courts do not act

  as automatons. MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986). Rather,

  they “must scrutinize the record as a whole to determine if the decision reached is



                                              3
Case 0:19-cv-63094-AHS Document 21 Entered on FLSD Docket 02/26/2021 Page 4 of 11




  reasonable and supported by substantial evidence.” Id. (citing Bloodsworth, 703 F.2d at

  1239). To qualify for benefits, a claimant must be disabled within the meaning of the Act.

  See 42 U.S.C. § 423 (standard for DIB). A claimant is disabled if he is unable “to engage

  in any substantial gainful activity by reason of any medically determinable physical or

  mental impairment which can be expected to result in death or which has lasted or can

  be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §

  423(d)(1)(A). A “physical or mental impairment” is one that “results from anatomical,

  physiological or psychological abnormalities which are demonstrable by medically

  acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).

                To determine eligibility, the ALJ employs a five-step
                sequential evaluation:
                (1) Is the person presently unemployed?
                (2) Is the person’s impairment severe?
                (3) Does the person’s impairment meet or equal one of the
                specific impairments set forth in 20 C.F.R. Part 404, Subpart.
                P, Appendix 1 (the “Listings”)?
                (4) Is the person unable to perform his or her former
                occupation?
                (5) Is the person unable to perform any other work within the
                economy?

  20 C.F.R. § 404.1520(a)(4) (evaluation process for DIB). An affirmative answer to any of

  the above questions leads either to the next question or, on Steps 3 and 5, to a finding of

  disability. McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986). A negative answer

  to any question, other than Step 3, leads to a determination of “not disabled.” Id.

         Importantly, the burden of proof rests on the claimant through Step 4. Phillips v.

  Barnhart, 357 F.3d 1232, 1241 n.10 (11th Cir. 2004). At Step 4, the ALJ must consider:

  (i) the claimant’s residual functional capacity (“RFC”); and (ii) the claimant’s ability to

  return to his past relevant work. See 20 C.F.R. § 404.1520(a)(4)(iv). The regulations



                                              4
Case 0:19-cv-63094-AHS Document 21 Entered on FLSD Docket 02/26/2021 Page 5 of 11




  define RFC as that which an individual is still able to do despite the limitations caused by

  his impairments. See 20 C.F.R. § 404.1545(a). The ALJ will “assess and make a finding

  about [the claimant’s RFC] on all the relevant medical and other evidence” in the case.

  20 C.F.R. § 404.1520(e).      The RFC assessment is used to determine whether the

  claimant can return to his past relevant work under Step 4, and if so, “the ALJ will conclude

  that the claimant is not disabled.” Phillips, 357 F.3d at 1238 (citations omitted). If a

  claimant cannot return to his past relevant work, then the ALJ proceeds to Step 5. Id.

         At Step 5, the ALJ considers the claimant’s RFC, age, education, and work

  experience to determine whether the claimant “can make an adjustment to other work.”

  § 404.1520(a)(4)(v); Phillips, 357 F.3d at 1239 (citation omitted). The ALJ must determine

  if there is other work available in significant numbers in the national economy that the

  claimant has the ability to perform. Phillips, 357 F.3d at 1239. If the claimant can make

  the adjustment to other work, the ALJ will determine that the claimant is not disabled. Id.

  Conversely, if the claimant cannot make the adjustment to other work, the ALJ will

  determine that the claimant is disabled. Id. The ALJ may determine whether the claimant

  has the ability to adjust to other work in the national economy by either: (1) applying the

  Medical Vocational Guidelines (contained within 20 C.F.R. part 404, subpart P, appendix

  2); or (2) using a Vocational Expert, who can opine on whether someone with the

  claimant’s limitations can obtain employment in the national economy. Id. at 1239–40.



  IV.    ALJ’S DECISION

         On January 2, 2019, after reviewing the evidence and conducting the requisite five-

  step analysis, the ALJ concluded that Plaintiff “was not disabled under sections 216(i)



                                               5
Case 0:19-cv-63094-AHS Document 21 Entered on FLSD Docket 02/26/2021 Page 6 of 11




  and 223(d) of the Social Security Act through June 30, 2016, the last date of insured.”

  (Tr. (DE [13]) at 69). At Step 1, the ALJ found Plaintiff had not engaged in substantial

  gainful activity since the alleged onset date of October 1, 2015, through her date last

  insured of June 30, 2016, based on her earnings. At Step 2, the ALJ found Plaintiff had

  severe impairments of Spine Disorders, Hernias, Inflammatory Bowel Disease, and

  Obesity. At Step 3, however, the ALJ found these impairments did not meet the criteria

  of any listing of impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. At Step 4, the

  ALJ determined Plaintiff had the residual functional capacity (“RFC”) to perform light work,

  except she could frequently climb ramps and stairs but could never climb ladders, ropes,

  or scaffolds.   Plaintiff could occasionally balance, kneel, crouch, stoop, or crawl;

  frequently reach (including overhead reaching) bilaterally; and could do unlimited

  handling of objects, fingering, or feeling. With this RFC, the ALJ determined that Plaintiff

  would be able to return to her past relevant work as an office clerk, medical assistant, and

  front desk clerk during the relevant period of time. Therefore, the ALJ did not proceed to

  Step 5 of the evaluation process.



  V.     DISCUSSION

         Plaintiff raises two arguments on appeal. First, Plaintiff argues the ALJ improperly

  discounted the opinions of Plaintiff’s long-term treating physician, Dr. Nasiruddin

  Nazarally, M.D. (“Dr. Nazarally”). Second, Plaintiff insists the ALJ’s Decision is not

  supported by substantial record evidence. Defendant disagrees and argues the ALJ

  properly evaluated the relevant medical and other evidence of record, and the ALJ’s

  determination that Plaintiff was not disabled is supported by substantial evidence.



                                               6
Case 0:19-cv-63094-AHS Document 21 Entered on FLSD Docket 02/26/2021 Page 7 of 11




  Defendant further argues Plaintiff failed to prove that she was disabled during the period

  under consideration by the ALJ, October 1, 2015, the alleged onset date, through June

  30, 2016, the date last insured. For the reasons discussed below, the Court finds the ALJ

  applied the correct legal standards and the ALJ’s Decision is supported by substantial

  evidence.

         A. Weighing Medical Opinions pursuant to 20 C.F.R. § 404.1527(c)

         In determining whether a claimant is disabled, Social Security regulations require

  the ALJ to consider and evaluate every medical opinion received. See 20 C.F.R. §§

  404.1527(c), 416.927(c) (“Regardless of its source, we will evaluate every medical

  opinion we receive.”). As part of his review of the evidence of record, the ALJ evaluated

  and weighed the opinion evidence from Dr. Nazarally, Plaintiff’s treating physician. In

  weighing physician opinion evidence, a claimant’s treating physician’s opinion is generally

  entitled to more weight, and an ALJ must give good reasons for discounting a treating

  physician’s opinion.   See 20 C.F.R. § 404.1527(c)(2); Winschel, 631 F.3d at 1179

  (“Absent ‘good cause,’ an ALJ is to give the medical opinions of treating physicians

  ‘substantial or considerable weight.’”) (citation omitted). However, an ALJ may discount

  a physician’s opinion, including a treating physician’s opinion, when the opinion is

  conclusory, the physician fails to provide objective medical evidence to support his or her

  opinion, the opinion is inconsistent with the record as a whole, or the evidence otherwise

  supports a contrary finding. See 20 C.F.R. § 404.1527(c)(3); Lewis v. Callahan, 125 F.3d

  1436, 1440 (11th Cir. 1997). “A treating physician’s report ‘may be discounted when it is

  not accompanied by objective medical evidence or is wholly conclusory.’” Crawford, 363

  F.3d at 1159–60 (quoting Edwards v. Sullivan, 937 F.2d 580, 583–84 (11th Cir. 1991)).



                                              7
Case 0:19-cv-63094-AHS Document 21 Entered on FLSD Docket 02/26/2021 Page 8 of 11




  Although physicians’ opinions about what a claimant can still do or the claimant’s

  restrictions are relevant evidence, such opinions are not determinative because the ALJ

  has the responsibility of assessing the claimant’s RFC. See 20 C.F.R. §§ 404.1512(b)(2),

  404.1513(b)(6), 404.1527(d)(2), 404.1545(a)(3); see also Beegle v. Soc. Sec. Admin.,

  Comm’r, 482 Fed. Appx. 483, 486 (11th Cir. 2012) (finding that a “claimant’s [RFC] is a

  matter reserved for the ALJ’s determination, and while a physician’s opinion on the matter

  will be considered, it is not dispositive”).

         Here, the ALJ properly weighed the opinions of Plaintiff’s long-term treating

  physician, Dr. Nazarally. The ALJ, however, accorded greater weight to the opinions of

  the State Agent medical consultant, Dr. Thomas Reny, D.O., because it was consistent

  with the medical evidence of record. Furthermore, the ALJ found the evidence received

  at the hearing did not provide any new material or information which would significantly

  alter the assessment. Although not a treating or examining physician, the opinion of a

  State Agency examiner, like Dr. Reny, may be entitled to great weight if supported by the

  evidence, as in this case. See 20 C.F.R. §§ 404.1527(c), 416.927(c); SSR 96-6p, 1996

  WL 374180, at *1 (July 2, 1996) (“Findings of fact made by State agency medical and

  psychological consultants and other program physicians and psychologists regarding the

  nature and severity of an individual’s impairment(s) must be treated as expert opinion

  evidence of nonexamining sources at the administrative law judge and Appeals Council

  levels of administrative review.”). The ALJ properly considered Dr. Reny’s opinion in light

  of the record as a whole. See Jarrett v. Comm’r of Soc. Sec., 422 Fed. Appx. 869, 874

  (11th Cir. 2011) (holding that the ALJ did not err in assigning significant weight to state

  agency medical consultants instead of the treating physician “because their opinions were



                                                 8
Case 0:19-cv-63094-AHS Document 21 Entered on FLSD Docket 02/26/2021 Page 9 of 11




  supported by the record”); Ogranaja v. Comm’r of Soc. Sec., 186 Fed. Appx, 848, 851

  (11th Cir. 2006) (holding that substantial evidence supported the ALJ’s decision to assign

  great weight to non-examining state agency physicians’ opinions that “were supported by

  and consistent with the record as a whole”); 20 C.F.R. §§ 404.1527(b)–(c), 416.927(b)–

  (c) (the weight a non-examining physician’s opinion receives depends on its clinical

  findings and consistency with other evidence). Here, the ALJ noted that Dr. Reny’s

  opinion was consistent with the overall medical evidence of record and particularly the

  physical examinations; Dr. Nazarally, however, was not consistent. It is not for this Court

  to “‘decide the facts anew, reweigh the evidence, or substitute [its] judgment for that of

  the [ALJ].’” Winschel, 631 F.3d at 1178 (citation omitted).

         B. Supported by Substantial Evidence

         Next, Plaintiff argues the ALJ’s Decision is not supported by substantial evidence.

  Plaintiff argues the RFC is deficient because it does not adequately account for limitations

  assessed by Dr. Nazarally. This argument flows from Plaintiff’s previous argument that

  the ALJ erred in not giving greater weight to the opinions of Dr. Nazarally. But Plaintiff’s

  argument regarding the weight given to these medical opinions has already been

  addressed and rejected.

         A claimant’s RFC is the most a claimant can do despite the limitations caused by

  her impairments. See 20 C.F.R. §§ 404.1545, 416.945. Along with age, education, and

  work experience, the ALJ considers a claimant’s RFC in determining whether the claimant

  can work despite the impairment. See 20 C.F.R. §404.1520(f); see also Lewis,125 F.3d

  at 1440. Ultimately, the responsibility for determining a claimant’s RFC rests with the

  ALJ, and the ALJ is not required to give any special significance to the opinion of medical



                                               9
Case 0:19-cv-63094-AHS Document 21 Entered on FLSD Docket 02/26/2021 Page 10 of 11




   sources on the issue. See Lewen v. Comm’r of Soc. Sec., 605 Fed. Appx. 967, 968 (11th

   Cir. 2015) (upholding ALJ’s RFC finding that accounted for medical opinions not

   specifically discussed by the ALJ). Here, the Court finds no error in the ALJ’s RFC

   determination, which is supported by substantial evidence.

           Here, the ALJ properly evaluated and weighed Dr. Nazarally’s opinion and stated

   good cause for assigning his opinion little weight, “including mild imaging results and

   stable findings upon physical examination.” (Tr. (DE [13]) at 65); see e.g., Iordan v.

   Comm’r Soc. Sec. Admin., 579 Fed. Appx. 775, 778 (11th Cir. 2014) (incorporating into

   RFC only those medical opinions that were supported by the record). The ALJ properly

   considered the relevant evidence in assessing Plaintiff’s RFC. (Tr. (DE [13]) at 63–68).

   The ALJ found, during the period under consideration, from the alleged onset date of

   October 1, 2015, to the date last insured of June 30, 2016, Plaintiff had the RFC to

   perform light work.3 Id. at 64; see also id. at 67 (“Overall, the record shows that the

   claimant could perform a reduced range of light work during the relevant period.”).

   “Furthermore, Dr. Nazarally’s report was dated September 2018.” Id. at 65. The ALJ

   found such report was unsupported as “it is unclear whether the limitations assessed were

   present during the relevant period.” Id. An ALJ is “not required to include findings in the

   hypothetical that the ALJ had properly rejected as unsupported.” Crawford, 363 F.3d at

   1161. Accordingly, it is hereby

           ORDERED AND ADJUDGED that the Plaintiff’s Motion for Summary Judgment

   with Supporting Memorandum of Law (DE [18]) is DENIED. The Defendant’s Motion for



   3
     “The vocational expert testified that the Dictionary of Occupational Titles (DOT) classifies the demands of
   the claimant’s past relevant work as an office clerk, . . . medical assistant, . . . and a front desk clerk, [as]
   light exertional . . . .” (Tr. (DE [13]) at 69).

                                                         10
Case 0:19-cv-63094-AHS Document 21 Entered on FLSD Docket 02/26/2021 Page 11 of 11




   Summary Judgment with Supporting Memorandum of Law and Response to Plaintiff’s

   Motion for Summary Judgment (DE [19]) is GRANTED. Furthermore, the Administrative

   Law Judge’s Decision is AFFIRMED. Pursuant to Federal Rule of Civil Procedure 58,

   final judgment will be entered separately.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 26th day of

   February 2021.




   Copies furnished to counsel of record via CM/ECF




                                                11
